Citation Nr: 0729365	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from March 1966 to March 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision. The veteran's 
claim for entitlement to service connection for PTSD was 
initially denied by the Board in a July 1990 decision.  The 
veteran filed a claim to reopen his claim for entitlement to 
service connection shortly thereafter and that claim was 
denied by the RO in an April 1991 rating decision because the 
veteran failed to establish that he had been diagnosed as 
having PTSD, also the reason for the previous Board denial of 
his claim in July 1990.

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  Prior to the RO's initial adjudication of the 
veteran's claim, he was issued a letter in February 2003 
which failed to adequately advise him of the evidence and 
information necessary to reopen the claim for service 
connection as well as the evidence necessary to establish 
entitlement to the underlying claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  This defective notice also failed to 
specifically outline the fourth element of the duty to notify 
as described above.  As the veteran has not been adequately 
notified of the fourth element of the duty to notify, the 
elements required of a claim for entitlement to service 
connection, and the basis for the last final disallowance, 
the issuance of a complete notification letter is necessary 
prior to adjudication by the Board.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue the veteran a letter including 
all elements of the duty to notify as per 
38 C.F.R. § 3.159 in addition to those 
specific requirements regarding claims to 
reopen as per Kent v. Nicholson, 20 Vet. 
App. 1 (2006) to include the basis for the 
last final disallowance of the veteran's 
claim (that he has submitted no evidence 
of a diagnosis of PTSD).

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

